Citation Nr: 0609871	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) at 
the higher rate for a surviving spouse with dependent 
children.   



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The claimant/appellant is the surviving spouse of the veteran 
who served on active duty from August 1946 to February 1947, 
and died in 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2003 
rating decision of the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA).   


FINDING OF FACT

1.  The veteran died in 1954.  

2.  The appellant was awarded DIC effective from April 18, 
1999.  

3.  All children of the veteran and the appellant were well 
over the age of 18 when the appellant's award of DIC became 
effective.


CONCLUSION OF LAW

The appellant is not entitled to payment of DIC at the higher 
rate for a surviving spouse with dependent children.  38 
U.S.C.A. §§ 101(4), 1311(b), 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.57 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA does not apply in the instant case.  The relevant 
evidence (ages of the children of the veteran and the 
appellant) is not in dispute.  The only question before the 
Board is whether the law provides for the benefit sought when 
the facts are as shown.  The U.S. Court of Appeals for 
Veterans Claims (Court) has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).   

VA's Office of General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004.  Regardless, the 
November 2003 rating decision and a March 2004 statement of 
the case notified appellant of the controlling law and 
regulations and of the basis for the denial of her claim.  
She has had ample opportunity to respond, and is not 
prejudiced by the Board's proceeding with a decision on the 
merits of the claim.

II.  Analysis

The claimant had initially applied for DIC benefits in May 
1959.  In a July 1959 rating decision, the RO denied this 
claim.  This denial was upheld by the Board in August 1960.  
In April 2000 the appellant again filed a claim for DIC 
benefits; this claim was granted by the RO in a February 2001 
rating decision.  An effective date of May 1, 2000 was 
assigned.  An August 2001 rating decision severed the 
appellant's entitlement to DIC benefits, finding that the 
April 2000 decision was clearly and unmistakably erroneous.  
The claimant appealed the severance to the Board, and in a 
March 2003 decision, the Board granted the appellant 
restoration of DIC.  An April 2003 rating decision granted an 
earlier effective date of April 18, 1999 for the restored DIC 
benefits.  

Dependency and indemnity compensation (DIC) is a periodic 
(monthly) benefit paid to a surviving spouse, child or parent 
upon the service- connected death of the veteran.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  The appellant receives 
such benefit, and now seeks a higher rate of monthly payment 
on the basis that she is a surviving spouse with dependent 
children.  

38 U.S.C.A. § 1311 provides that if there is a surviving 
spouse with one or more children below the age of eighteen of 
a deceased veteran, the DIC paid monthly to the surviving 
spouse shall be increased by a set amount (currently $234) 
for each such child.  

[Notably, if it were shown that a child of the appellant and 
the veteran became permanently incapable of self-support 
prior to age 18 (or was over age 18, under age 23, and 
attending an educational institution) DIC payments would also 
be payable.  However, the payment would be to such child; and 
the child (not the appellant) would be the proper claimant in 
such case.  Regardless, neither of these situations is 
alleged or shown by the record.]   See 38 U.S.C.A. § 1314.    

As the veteran died in 1954 none of his children could have 
possibly been under the age of 18 on April 18, 1999, the 
effective date of the appellant's entitlement to DIC.  
Governing law 38 U.S.C.A. § 1311(b) makes no provision for a 
higher rate of DIC to be paid to a surviving spouse for 
children age 18 or older.  The law is dispositive in this 
matter, and the claim must be denied because there is no 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The appellant contends that her children should be entitled 
to DIC benefits since they were all under the age of 18 when 
she first filed a claim for DIC in May 1959.  This contention 
is without legal merit as the instant award was not effective 
from 1959 (and the effective date of the award of DIC is 
matter separately adjudicated that is not before the Board in 
this appeal), and was not granted pursuant to the claim filed 
in May 1959.  That claim, as was noted, was denied by the RO, 
and by the Board on appeal in August 1960.  







ORDER

Entitlement to DIC at the higher rate provided for a 
surviving spouse with dependent children is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


